DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-4, 8, 13 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Van Steenwyk et al. (US Patent No. 5,507,348).
In reference to claim 2, Van Steenwyk discloses a downhole assembly (Fig. 1) comprising:
a drill string section 10a having a bore (Fig. 1) extending longitudinally through the drill string section 10a;
a downhole probe 20 located in the bore of the section 10a (Fig. 1); and
a centralizer in the bore, the centralizer comprising a plurality of tubular members 60, each of the tubular members 60 having a wall extending around the downhole probe 20, the wall formed to contact an inside surface of the bore and an outside surface of the downhole probe 20 (Fig. 1), a cross-section of the wall following a path around the downhole probe 20 that zig zags back and forth between the outside surface of the downhole probe 20 and the inside surface of the bore wall (Fig. 1, pads 55 provide the zig zag cross-section).
In reference to claim 3, Van Steenwyk discloses that an end of a first tubular member 60 of the centralizer abuts an opposing end of a second tubular member 60 that is adjacent to the first tubular member 60 (Fig. 1).
In reference to claim 4, Van Steenwyk discloses that the plurality of tubular members 60 support the probe 20 substantially continuously along an otherwise unsupported portion of the probe 20 (Fig. 1).
In reference to claim 8, Van Steenwyk discloses that the lengths of the plurality of tubular members 60 are equal to one another (Fig. 1).
In reference to claim 13, Van Steenwyk discloses that the probe 20 is slidable longitudinally into the tubular members 60 of the centralizer (Fig. 1).
In reference to claim 14, Van Steenwyk discloses a layer of a vibration damping material 55 between a housing of the downhole probe 20 and the tubular members 60 of the centralizer (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Steenwyk et al. (US Patent No. 5,507,348) in view of Kroger (US Patent Application Publication No. 2007/0235224).
In reference to claims 5 and 6, Van Steenwyk fails to disclose the percentage of the probe that is supported by the tubular member.
Kroger discloses that a probe 28 is supported along the entirety of its length (Fig. 2).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to support a probe continuously along at least 95% of the length of the probe to ensure that the probe is properly secured and protected while in use.
In reference to claim 7, Van Steenwyk fails to disclose that the probe is at least 6 meters in length.  However, it would have been obvious to form the probe so that it has 6 meters in length as "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.  In this particular case, it would have been obvious to form a longer probe so that additional logging or measuring equipment can be disposed within the probe.  Further, in combination with Kroger, this would result in the probe being supported over the entire 6 meters.
In reference to claim 9, Van Steenwyk fails to disclose that the tubular members are resiliently deformable to accommodate the probe.
Kroger discloses a tubular member 32 that is resiliently deformable (par. 0021, “elastomeric” materials are commonly known in the art to be resiliently deformable).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the tubular members as elastomeric and resiliently deformable elements to better protect the probe from shock or vibration.
In reference to claim 10, Van Steenwyk fails to disclose that the tubular members are resiliently deformable to fit inside the bore.  
Kroger discloses a tubular member 32 that is resiliently deformable (par. 0021, “elastomeric” materials are commonly known in the art to be resiliently deformable).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the tubular members as elastomeric and resiliently deformable elements so that the members deform to ease installation within the bore.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Steenwyk et al. (US Patent No. 5,507,348) in view of Epperson et al. (US Patent Application Publication No. 2013/0008640).
In reference to claims 11 and 12, Van Steenwyk fails to disclose that the tubular members exert a compressive force on the probe to hold the probe concentric within the bore or that the tubular members and the probe form an interference fit.
Epperson discloses that a probe 10 can be held in place by an interference fit (par. 0026).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to exert a compressive force on the probe to hold it in place with an interference fit to ensure that the probe remains in its intended location throughout the use of the probe.

Claims 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Steenwyk et al. (US Patent No. 5,507,348) in view of Neuroth et al. (US Patent No. 6,143,988).
In reference to claim 15, Van Steenwyk fails to disclose that the wall of each of the tubular members of the centralizer is formed to provide a cross-section that provides:
first outwardly-convex and inwardly-concave lobes, the first lobes contacting a bore wall of the bore of the drill string section at a plurality of spots spaced apart around a circumference of the bore wall; and
a plurality of inwardly-projecting portions, each of the plurality of inwardly- projecting portions arranged between two adjacent ones of the plurality of first lobes.
Neuroth discloses a centralizer 11 with a wall that is formed to provide a cross-section that provides:
first outwardly-convex and inwardly-concave lobes (Fig. 3, the portions other than dimples 37), the first lobes contacting a bore wall of the bore of the drill string section at a plurality of spots spaced apart around a circumference of the bore wall (Fig. 3); and
a plurality of inwardly-projecting portions 37, each of the plurality of inwardly- projecting portions 37 arranged between two adjacent ones of the plurality of first lobes (Fig. 3).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the centralizer wall as disclosed by Neuroth as it amounts to a substitution of known equivalents to perform the same function, which is in this case to centralize a member within a bore.
In reference to claim 16, Neuroth discloses that the inwardly-projecting portions 37 are shaped to conform to an outer surface of a centralized member 27 (Figs. 1 and 3).
In reference to claim 17, Neuroth discloses that the first lobes are shaped to conform to the bore wall (Fig. 1).
In reference to claim 18, Neuroth discloses that the inwardly-projecting lobes 37 are mirror symmetrical about an axis passing through a longitudinal centerline of the tubular member (Figs 1 and 3).
In reference to claim 19, Neuroth discloses that a thickness of the wall of each of the tubular members of the centralizer is substantially uniform (Fig. 3).
In reference to claim 20, Neuroth discloses that in cross-section each of the tubular members has 4-fold rotational symmetry (Fig. 3, six-fold rotational symmetry is shown).
In reference to claims 21 and 22, Neuroth discloses that the cross-section provides six first lobes.

Claims 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Steenwyk et al. (US Patent No. 5,507,348) in view of Thornton (US Patent No. 7,604,059).
In reference to claim 23, Van Steenwyk fails to disclose that the wall of each of the tubular members comprises PEEK or PET.  Thornton discloses that centralizers can be formed from PEEK (col. 4, lines 47-48).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the tubular members from PEEK as it is known in the art to be a suitable material for centralizers.

Allowable Subject Matter
Claims 24 and 25 are allowed.

Response to Arguments
The double patenting rejection has been withdrawn.
In reference to claim 2, Applicant argues that the rejection should be withdrawn as Van Steenwyk fails to disclose a cross-section of the wall that zig zags back and forth between the outside surface of the downhole probe and the inside surface of the bore wall.  More specifically, Applicant argues that the exterior surface of the tubular carriers 60 have a constant outer cross-section and therefore does not zig zag back and forth between the downhole probe and the inside surface of the bore wall.
The examiner finds this unpersuasive as claim 2 only requires that a cross-section of the wall to zig zag, not particularly the cross-section of the outer surface.  As shown in Fig. 1, the inner cross-section surface clearly zig zags between the probe 20 and the outer wall.
The rejection to claims 24 and 25 has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



5/26/22